In this case, it appears that all the justices, except Justice Budge, hold that the Industrial Accident Board had jurisdiction of the question presented. On the other hand, Justice Budge holds that the board was without jurisdiction and for that reason properly entered its order denying compensation.
The chief justice and Justice Dunlap hold that the board had jurisdiction and that its order was within the evidence and should be affirmed. Consequently, three members of the court (Chief Justice Holden, Justices Budge and Dunlap) conclude, though for different reasons, that the order should be affirmed.
On the other hand, Justice Givens and I believe that the *Page 71 
board had jurisdiction and that its order should be reversed, for the reason that a proper contract was prepared by the employer and the doctor and submitted to the board and approved, and that it should be enforced. I personally believe that the employer is and should be estopped from asserting or introducing evidence to show, that he had a secret contract made in violation of the statute.
As a result from the foregoing reasons and vote of the justices, the order of dismissal is affirmed. Costs to respondent.